DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This is in reply to an application filed on March 5, 2021 and a preliminary amendment filed on September 10, 2021, before a first Office action on the merits was mailed, regarding Application No. 17/192,904.  In the preliminary amendment, Applicant canceled claims 1-20 and added new claims 21-40.  Claims 21-40 are pending.

The Office notes that figure 13 (element 367007) of the instant application appears to be slightly different from applications from which the instant application claims priority.


Priority
The instant application is a divisional of U.S. Application No. 13/981,917, filed on July 26, 2013, now abandoned, filed as Application No. PCT/IL12/00048 on January 26, 2012.

This application claims benefit of priority under 35 U.S.C. §119 (e) from provisional U.S. Patent Application Nos.: 61/556,389, filed on November 7, 2011, 61/560,883, filed on November 17, 2011, 61/562,691, filed on November 22, 2011, 61/577,041, filed on December 18, 2011, 61/582,427, filed on January 2, 2012, and 61/584,376, filed on January 9, 2012.

This application claims foreign priority under 35 U.S.C. 119(a)-(d) to: IL 210894, filed on January 26, 2011, IL 210981, filed on January 31, 2011, IL 211102, filed on February 6, 2011, IL 211338, filed on February 21, 2011, IL 211798, filed on March 17, 2011, IL 211887, filed on March 23, 2011, IL 211962, filed on March 27, 2011, IL 212281, filed on April 12, 2011, IL 212430, filed on April 17, 2011, IL 212478, filed on April 26, 2011, IL 212617, filed on May 1, 2011, IL 212661, filed on May 3, 2011, IL 212681, filed on May 4, 2011, IL 212831, filed on May 11, 2011, IL 213021, filed on May 19, 2011, IL 213046, filed on May 22, 2011, IL 213333, filed on June 2, 2011, IL 213641, filed on June 19, 2011, IL 213914, filed on July 3, 2011, IL 214104, filed on July 14, 2011, IL 214471, filed on August 4, 2011, IL 214494, filed on August 7, 2011, IL 214581, filed on August 10, 2011, IL 214737, filed on August 18, 2011, IL 215087, filed on September 11, 2011, IL 215223, filed on September 18, 2011, IL 215446, filed on September 27, 2011, IL 215605, filed on October 6, 2011, IL 215718, filed on October 11, 2011, IL 216020, filed on October 27, 2011, IL 216045, filed on October 30, 2011, and IL 216710, filed on November 7, 2011.  No certified copies of the applications have been filed in the instant application.


Claim Objections
Claims 21-31, 34-36, 39, and 40 are objected to for the reasons discussed below.

Regarding claim 21, “interface of said messaging application is displayed wherein said interface” in line 7 may need to be changed to “interface of said messaging application is displayed, wherein said interface” to read better.

Regarding claims 22 and 23, “a received video” should be changed to “the received video” to correspond to “a real-time video received from a device of a different user…” previously recited.

Regarding claim 29, “TV steam” should be changed to “TV stream” to correct a typographical error.

Regarding claim 34, “is in form of a small icon” may need to be changed to “is in a form of a small icon” to read better.

Regarding claim 35, “displaying, by said processor, a second interface of the messaging application on the screen of the device of the first user wherein said second interface of the messaging application includes a text box” may need to be changed to “displaying, by said processor, a second interface of the messaging application on the screen of the device of the first user, wherein said second interface of the messaging application includes a text box” to read better.

Regarding claim 39, “the first icon” in line 3 should be changed to “a first icon” since “first icon” was not previously recited.  Alternatively, the Office suggests “the first icon”, if appropriate.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 40, “wherein said chat application is running within a device of a first user of said plurality of users wherein said device of the first user” in lines 4-5 may need to be changed to “wherein said chat application is running within a device of a first user of said plurality of users, wherein said device of the first user…” to read better.
Also, “wherein said chat application is also running within a device of at least a second user of said plurality of users wherein said device of the second user” in lines 6-7 may need to be changed to “wherein said chat application is also running within a device of at least a second user of said plurality of users, wherein said device of the second user” to read better.

Regarding claims 22-31, 36, and 39, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, the claim recites “said at least a first user of said plurality of users are all of the users of said plurality of users”.  However, claim 21, the claim from which claim 31 depends, recites “a plurality of users chatting with each other through said messaging application” and “wherein said interface includes a plurality of small windows each displaying a real-time video received from a device of a different user of said plurality of users” (emphasis added).  Thus, it is not clear how a first user is chatting with another user or other users through the messaging application, or how a displayed real-time video is received from a device of a different user of the plurality of users, when the plurality of users is the first user.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Also, where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that Applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “plurality of users” is used by the claim to mean “one” (“a first user of said plurality of users are all of the users of said plurality of users”), while the accepted meaning is “a number greater than one”.  See, e.g., www.thefreedictionary.com.  The term is indefinite because the specification does not clearly redefine the term.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –						

	(b) the invention was patented or described in a printed publication in this or a foreign country or in 
public use or on sale in this country, more than one year prior to the date of application for patent in 
the United States.

Claims 21, 23, 30, and 31 are rejected under 35 U.S.C. 102(b) as being anticipated by Kurtz et al. in US 2011/0029892 A1 (hereinafter Kurtz).

Regarding claim 21, Kurtz teaches:
A messaging system ([0003]) comprising: 
a messaging application (202; Fig. 2 and [0035]), and 
a plurality of users (a local user and a buddy, or, alternatively, a local user chatting through the messaging application using different devices; Fig. 10 and [0053]) chatting with each other through said messaging application (see Fig. 10 and [0053]) wherein each of said users has a device (computer; see [0052], see also Fig. 1 and [0008]) within which said messaging application is running by a processor (i.e., computer processor; see [0052], see also [0008] and [0054]) of the corresponding device (see [0009] and [0010]), and 
wherein on a screen of a device (computer screen; see Fig. 10 and [0052]) of at least a first user (a local user; [0053]) of said plurality of users, an interface of said messaging application (GUI; Fig. 10 and [0053]) is displayed (Fig. 10) wherein said interface includes a plurality of small windows (local user and buddy video windows in 1001; Fig. 10 and [0053]) each displaying a real-time video (Fig. 10, [0052], and [0053]) received from a device (computer; see [0052], see also Fig. 1 and [0008]) of a different user (local user and buddy; Fig. 10 and [0053]) of said plurality of users (Fig. 10).  

	Regarding claim 23, Kurtz teaches:
The system of claim 21, wherein a received video is a video taken in real-time by a corresponding user (Fig. 10, [0052], and [0053]).  

	Regarding claim 30, Kurtz teaches:
The system of claim 21, wherein a small window (local user video window in 1001; Fig. 10 and [0053]) can be relocated on the screen by said first user (relocated by selecting 1003 to display picture in picture with the local user video window superimposed over a buddy video window; [0053]).  

	Regarding claim 31, Kurtz teaches:
The system of claim 21, wherein said at least a first user of said plurality of users are all of the users of said plurality of users (i.e., the local user chatting through the messaging application using different devices).  


Claim 40 is rejected under 35 U.S.C. 102(b) as being anticipated by Christie et al. in US 8,554,861 B2 (hereinafter Christie).

Regarding claim 40, Christie teaches:
A messaging system (100; FIGURE 2 and col. 3, ll. 47-48), comprising: 
a chat application (instant messaging application; col. 4, ll. 24-26); and 
a plurality of users (party A and party B represented by Mary 400 and Sue 402, respectively; FIGURE 4 and col. 4, ll. 51-53); 
wherein said chat application is running within a device (a cell phone; col. 3, l. 67) of a first user (party A represented by Mary 400; FIGURE 4 and col. 4, l. 51) of said plurality of users (col. 4, ll. 24-28 (“At least two of the devices in the system 100 have software, such as an application program, installed thereon to allow an instant messaging session to be initiated and conducted. An instant messaging session may include real-time… communications”)) wherein said device of the first user has a processor (claim 2 (“A portable electronic device, comprising:… [a] processor[]”)) and a touch screen (claim 2 (“A portable electronic device, comprising: a touch screen display”)); and 
wherein said chat application is also running within a device (a cell phone; col. 3, l. 67) of at least a second user (party B represented by Sue 402; FIGURE 4 and col. 4, ll. 51-52) of said plurality of users (col. 4, ll. 24-28) wherein said device of the second user has a processor (see col. 4, ll. 24-26 and claim 2) and a touch screen (see col. 4, ll. 24-26 and claim 2); 
wherein a chat interface (GUI; FIGURE 4 and col. 4, ll. 36-39) corresponding to chatting between the first user and the second user (i.e., Mary 400 and Sue 402 messages; FIGURE 4 and col. 4, l. 37) is displayed on the screen of the device of each of the first user and the second user (FIGURE 4 and col. 4, ll. 36-38 (“software on each party's computer initiates the GUI, which opens a window where both parties' messages and other pertinent information and controls are displayed”); and 
wherein, upon providing a typing action (keystrokes; col. 6, l. 67 and col. 7, l. 2), by the second user (col. 7, ll. 1-9), for creating a text message (col. 7, ll. 42-43) within a corresponding chat interface (col. 7, ll. 40-46), the device of the first user is informed in real time, by the device of the second user, about said typing action (FIGURE 5A and col. 6, l. 61 – col. 7, l. 6, see also col. 7, ll. 7-19 and 33-39). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.





Claims 24, 26, 28, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurtz.

	Regarding claim 24, Kurtz teaches:
The system of claim 21, upon interacting, by said first user, with one of said small windows (buddy video window in 1001; Fig. 10 and [0053]) (interacting by selecting 1003; Fig. 10 and [0053]), a corresponding video is displayed in a widow within said interface (full video of a buddy, or picture in picture; [0053]).
	However, it is noted that Kurtz does explicitly teach:
said displayed is displayed in a larger window within said interface, in comparison to said small window,
but which would have been obvious to include since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use, as well as obvious to try as one of an ascertainable group of features of displayed in a larger, smaller, or equal size window in comparison to another window with a reasonable level of success.

	Regarding claim 26, Kurtz teaches:
The system of claim 21, wherein, further, a virtual content (full video of a buddy; [0053]) is displayed on a portion of the screen (Fig. 10).  
	However, it is noted that Kurtz does not explicitly teach:
said displayed is displayed on a substantially larger portion of the screen in comparison to a small window,
but which would have been obvious to include since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use, as well as obvious to try as one of an ascertainable group of features of displayed on a substantially larger, substantially smaller, or equal size portion of a screen in comparison to another window with a reasonable level of success.

	Regarding claim 28, Kurtz as modified teaches:
The system of claim 26, wherein said virtual content is received in real-time from one of said plurality of users (Kurtz: [0052] and [0053]).  

	Regarding claim 29, Kurtz as modified teaches:
The system of claim 26, wherein said virtual content is a video or a TV steam (video of a buddy; [0052] and [0053]).  


Claims 22 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurtz in view of Van Der Laan in WO 2009/073825 A1 (hereinafter Van Der Laan; an original copy is/was provided with the first Office action mailed in response to the filings of the instant application and preliminary amendment).

Regarding claim 22, Kurtz teaches:
The system of claim 21.
	However, it is noted that Kurtz does not teach:
wherein a received video is a video taken in real-time from a corresponding user.

	Van Der Laan teaches:
wherein a received video (2001; FIG. 20 and [0266]) is a video taken in real-time (live video; [0266]) from a corresponding user (represented by username, e.g., KILLHAZARD; [0266]) ([0266]).
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Kurtz to include: the features taught by Van Der Laan, such that Kurtz as modified teaches: the claimed features, to enable a user to view a game played live and learn about the game.  (Van Der Laan: [0267]).

Regarding claim 27, Kurtz as modified teaches:
The system of claim 26.  
	However, it is noted that Kurtz as modified does not teach:
wherein said virtual content is received in real-time from a source other than one of said plurality of users.
	Van Der Laan teaches:
wherein virtual content (2001 zoomed up; [0266]) is received in real-time (live video; [0266]) from a source other than one of said plurality of users (1521-1525; FIGs. 4a and 15 and [0265]-[0266]) ([0266]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Kurtz as modified to include: the features taught by Van Der Laan, such that Kurtz as modified teaches: the claimed features, to enable a user to view a game played live and learn about the game.  (Van Der Laan: [0267]).

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kurtz in view of Upton et al. in US 2009/0287790 A1 (hereinafter Upton).

Regarding claim 25, Kurtz teaches:
The system of claim 21.  
	However, it is noted that Kurtz does not teach:
wherein upon interacting, by said first user, with a small window, a chat interface for creating and sending a message to at least a user corresponding to the interacted window is displayed on the screen.
	Upton teaches:
wherein upon interacting (i.e., selecting; see FIG. 6), by a first user (user using 610; FIG. 6 and [0172]), with a small window (one of 614; FIG. 6 and [0172]), a chat interface for creating and sending a message to at least a user corresponding to the interacted window is displayed on a screen (i.e., display a chat interface as claimed by selecting the chat icon on the interacted window; see FIG. 6).
	At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Kurtz to include: the features taught by Upton, such that Kurtz as modified teaches: the claimed features, to chat with a selected user.


Claims 32-36, 38, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaminsky et al. in US 2010/0250692 A1 (hereinafter Kaminsky).

Regarding claim 32, Kaminsky teaches:
A method of messaging ([0017] and [0025], see also [0003] and [0072]) using a network of users (IM users corresponding to 110-150; FIGs. 1-3 and [0010]) ([0017] and [0025]), comprising: 
displaying, an interface (e.g., 100; FIGs. 1-3 and [0010]) of a first application (internet browser; see FIGs. 1-3 and [0010], see also [0011]) on a surface of a screen of a device (i.e., device screen surface displaying web page 100) of a first user (user viewing web page 100; [0010]) (FIGs. 1-3); 
receiving, by a messaging application (corresponding to 120, 130, and 150; FIGs. 1-3), running within said device of the first user regardless of said first application (see FIGs. 1-3), a message (e.g., slim@us.ib message in 150; FIG. 1, see also FIGs. 2-3) from a device (i.e., device used to send the message, e.g., slim@us.ib’s device; see FIG. 1, see also FIGs. 2-3) of a second user (corresponding to, e.g., slim@us.ib; FIG. 1, see also FIGs. 2-3) within said network (FIGs. 1-3, [0010], and [0041]); and 
upon receiving said message, displaying automatically, a first interface of the messaging application (e.g., 150; FIG. 1, see also FIGs. 2-3) above at least a portion of said interface of the first application (FIG. 1 and [0011], see also FIGs. 2-3, [0038], and [0041]) on the screen of the device of the first user (see FIG. 1 and [0041], see also FIGs. 2-3, [0011], and [0041]).
	However, it is noted that Kaminsky does not explicitly teach:
said displaying, by a processor, said interface on substantially an entire surface of said screen; and
said upon receiving, said displaying automatically by the processor,
but which would have been obvious to include to execute the instant messages managing software of Kaminsky and increase user friendliness by enabling a user to maximize an interface of a primary application of interest.

	Regarding claim 33, Kaminsky as modified teaches:
The method of claim 32, wherein said first interface of the messaging application includes at least a portion of the message (FIG. 1, see also FIGs. 2-3).  

	Regarding claim 34, Kaminsky as modified teaches:
The method of claim 32, wherein said first interface of the messaging application is in form of a small icon representing the second user (e.g., 300 representing a user corresponding to Ann; FIG. 3 and [0043], see also FIG. 2).  

	Regarding claim 35, Kaminsky as modified teaches:
The method of claim 32, wherein upon interacting, by said first user, with said first interface of the messaging application (i.e., interacting by entering and sending a text message to, e.g., slim@us.ib in response to “sounds good….”; see FIG. 1), displaying, by said processor, a second interface (i.e., an interface that includes the sent response text message; see FIG. 1) of the messaging application on the screen of the device of the first user (i.e., displaying in, e.g., 150, subsequent to sending the response text message, the second interface; see FIG. 1) wherein said second interface of the messaging application includes a text box (box corresponding to “Type your text”; FIG. 1) (i.e., second interface displayed in, e.g., 150; see FIG. 1).
	Regarding claim 36, Kaminsky as modified teaches:
The method of claim 35, wherein, further, entering, by said first user, a text within said text box (i.e., entering a text message subsequent to the displaying of the second interface of claim 35; see FIG. 1) and wherein upon providing an interaction, by the first user, with a predefined button of said messaging application (selecting “Send” button interaction; see FIG. 1), sending, by said processor, said text from the device of the first user to the device of the second user (i.e., sending the entered text to, e.g., slim@us.ib’s device; see FIG. 1).  

	Regarding claim 38, Kaminsky as modified teaches:
The method of claim 32, wherein said message includes at least a text (“sounds good….” text; FIG. 1).  

Regarding claim 39, Kaminsky as modified teaches:
The system of claim 34, wherein upon receiving, by the device of the first user, a message (from, e.g., Ellen; FIG. 3 and [0043], see also FIG. 2) from another user within said network (e.g., Ellen; FIG. 3, see also FIG. 2), a second icon (e.g., 310; FIG. 3 and [0043]) is displayed on the screen of the device of the first user simultaneously with the first icon (see FIG. 3 and [0043], see also FIG. 2), wherein said second icon is displayed on a location on said screen (310 location; FIG. 3) according to a predefined relationship with the location of the first icon on the screen (see FIG. 3).  


Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaminsky in view Lemay et al. in US 2008/0055269 A1 (hereinafter Lemay).

Regarding claim 37, Kaminsky as modified teaches:
The method of claim 32.  
	However, it is noted that Kaminsky as modified does not teach:
wherein said message includes at least a photo or a video.
Lemay teaches:
wherein a message includes at least a photo or a video ([0096] (“instant messages may include… photos…. [and] video files”)).
	At the time of invention, it would have been obvious to modify the method taught by Kaminsky as modified to include: the features taught by Lemay, such that Kaminsky as modified teaches: the claimed features, to enhance user experience by enabling a message to include a photo or a video file.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/27/2022B